DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the lifting machine,” which lacks antecedent basis.
Claim 18 recites “the boom position information,” which lacks antecedent basis.
Claim 18 recites “the first and second sensor nodes,” which lacks antecedent basis.
Claim 18 recites “the crane,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0121481 (hereinafter “Borroni”).
Regarding claim 7 Borroni discloses a system for use on a load moving machine comprising:
a first sensor node (32) having at least one sensor;
a second sensor node (32) having at least one sensor;
wherein the first and second sensor nodes (32) are placed on first (14) and second (26) fixed locations with respect to the lifting machine (10) such that the first and second sensor nodes (32) utilize their respective sensors, to report current geometric data (see paragraph 76) with respect to the load moving machine (10).
claim 13 Borroni discloses the above system, and further discloses a sensor hub (33) that receives the current geometric data with respect to the load moving machine (10) from the first and second nodes (32).
Regarding claim 14 Borroni discloses the above system, and further discloses wherein the sensor hub performs sensor fusion (i.e. the calculation described in paragraph 76 could be considered “fusion” of data under the broadest reasonable interpretation) on the data received from the first and second nodes (32) and provides the fused data as the current geometric data.

Regarding claim 17 Borroni discloses system for reporting boom (16) position information of a crane, the system comprising:
first and second sensor nodes (32) that provide positional information with respect to their own location (see paragraph 76);
wherein the first sensor node (32) is rigidly affixed to the boom (16); and
wherein the second sensor node (32) is rigidly affixed to a central location (20) of the crane that is not on the boom (16).


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,711,440 (hereinafter “Wada”).
Regarding claim 18 Wada discloses a sensor hub (38) that reports boom position information from first and second sensor nodes (48/50) to a load moment indicator system (see column 7 lines 12-30) associated with a crane (10).
claim 19 Wada discloses the above sensor hub, and further discloses wherein the boom position information includes boom angle relative to level (see boom angle sensor 48).
Regarding claim 20 Wada discloses the above sensor hub, and further discloses wherein the position information includes maximum distance of the boom from a center of the crane (i.e. Wada calculates the load moment arm, see column 7 lines 12-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Borroni.
Regarding claim 1 Borroni discloses a system for use on a lifting machine having at least a boom (16) and a base (20), the system comprising:
a first sensor node (32) positioned in first fixed position (14) on the boom (16); and
a second sensor node (32) positioned in a second fixed position on the base (20);
wherein the first and second sensor nodes (32) provide a measurement of a distance between the [second node (at 20) and the boom tip (18)] ; and

Borroni does not specifically recite the sensor nodes providing a measurement of a distance between the two nodes.  This seems no more than obvious variation as Borroni teaches calculating an overall geometric configuration of the boom (16), including a distance between the boom end (17) which has a sensor (32) nearby, and a boom tip (18), which is also near the sensor (32) on boom segment 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the distance between the sensors as part of the multifaceted geometric calculation in order to better model the boom arm.
Regarding claim 2 modified Borroni teaches the above system, and further teaches a sensor hub (33) that receives data from the first and second sensor nodes (32) and reports the distance (see above 103) between the two nodes (32) and the angle between the boom (16) and the base (20) (see paragraphs 86-87).
Regarding claim 3 modified Borroni teaches the above system, and further teaches wherein at least the first sensor node (32) comprises an elevation sensor (i.e. see paragraph 79) and reports its elevation to the base (i.e. at 33).
Regarding claim 4 modified Borroni teaches the above system, and further teaches wherein the hub (33) contains geometric information with respect to the lifting machine (paragraph 88) and reports a radial distance from the first sensor node (32 at 14) to a center of the lifting machine (20) (i.e. see above 103).
Regarding claim 5 modified Borroni teaches the above system, and further teaches wherein the first and second sensor nodes (32) report the distance between the 
It is not clear from Borroni if the nodes each have a plurality of sensors or not.  Borroni does disclose a host of sensors usable in the machine (see paragraphs 77-79), pointing one of ordinary skill in the art to evaluate which sensor(s) to use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use more than one of the disclosed sensors of Borroni in each of the nodes in order to better determine the geometry of the boom arm.
Regarding claim 6 modified Borroni teaches the above system, and further teaches wherein the boom (16) is a multi-segment boom (see11-15) and the system comprises at least one sensor node (32) per segment of the boom (i.e. there are 5 segments and 6 sensor nodes).

Regarding claim 8 Borroni discloses the above system (see claim 7 above), and further discloses wherein the first and second sensor nodes (32) each have [at least one sensor] that gathers current geometric data with respect to the load moving machine.  It is not clear from Borroni if the nodes each have a plurality of sensors or not.  Borroni does disclose a host of sensors usable in the machine (see paragraphs 77-79), pointing one of ordinary skill in the art to evaluate which sensor(s) to use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use more than one of the disclosed sensors of Borroni in each of the nodes in order to better determine the geometry of the boom arm.
claim 9 modified Borroni teaches the above system, and further teaches wherein the first and second sensors (32) each comprise a microprocessor (i.e. each is attached to 33 which has a calculator, paragraph 89) performing sensor fusion on data from the respective plurality of sensors and report the sensor fused data as the current geometric data (i.e. all sensor information is “fused” together to create a complete geometric configuration, see paragraph 76).
Regarding claim 10 modified Borroni teaches the above system, and further teaches wherein the current geometric data includes a boom length (paragraph 75) of the load moving machine (10).
Regarding claim 11 modified Borroni teaches the above system, and further teaches wherein the current geometric data includes a boom angle (paragraphs 86-87) of the load moving machine (10).
Regarding claim 12 modified Borroni teaches the above system, and further teaches wherein the current geometric data includes a radial extension of a boom (paragraphs 86-87) from a fixed point (19) on the load moving machine.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Borroni in view of Wada.
Regarding claims 15-16 Borroni discloses the above system.  Borroni fails to disclose a load moment indicator system.  Wada teaches wherein a sensor hub (38) provides current geometric data to a load moment indicator system (see column 7 lines 12-30) associated with a load moving machine (10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/N.L.A/           Examiner, Art Unit 3654                       

/SANG K KIM/           Primary Examiner, Art Unit 3654